1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	  Claims 1-10 are allowed.
3.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a Bluetooth adapter, comprising the first and second audio plug assemblies including a first and a second rotating seats to be connected to the control circuit board and power switch; the second  and first contact terminals of the elastic switch being connected to the first audio plug and the control circuit board, respectively; the second rotating seat being selectively rotated to be in contact with the first contact terminal; the first and second rotating seats being arranged side by side next to each other in the the rotating seats of the receiving cavity; when the Bluetooth adapter is not in use, the elastic switch is compressed and deformed, and the first and second contact terminals are connected; when the Bluetooth adapter is in a first use state, the first and second contact terminals are disconnected; when the Bluetooth adapter is in a second use state, the first audio plug extends in the second direction, the second audio plug extends in the first direction, the second direction and the first direction are in an angle, the second rotating seat is in contact with the first contact terminal, the elastic switch is compressed and deformed, and the first contact terminal and the second contact terminal are connected.
4. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831